Citation Nr: 1500147	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include arthritis of the lumbar spine, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; right knee pain, rated as 10 percent disabling; left knee pain, rated as 10 percent disabling; limitation of extension of the left knee, rated as 10 percent disabling; and right ankle pain, rated as noncompensable.  The Veteran's current combined total service-connected disability rating is 50 percent.

2.  The Veteran is not shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The RO's May 2008 and April 2011 letters and April 2013 supplemental statement of the case advised the Veteran of the elements of the notice requirements for his claim for a total rating for compensation purposes based upon individual unemployability (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2011 and August 2012, the Veteran was afforded VA examinations to determine the severity of his service-connected disabilities.  The VA examiners who conducted these evaluations interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  These examiners also appropriately addressed the objective findings relevant to the Veteran's service-connected disabilities, as well as the functional impact of the disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

Having scheduled the Veteran for the examinations discussed above, obtained updated treatment and Social Security Administration records, and referred the Veteran's claim to VA's Director of Compensation and Pension for extraschedular consideration, the directives of the Board's April 2011, April 2013, and July 2013 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that he is entitled to TDIU because his service-connected disabilities, as a whole, have imposed a severe impediment to his ability to obtain or maintain substantially gainful employment.

The evidence of record reveals that the Veteran has not worked since he was terminated from his job in April 2004.  A July 2008 letter from the Veteran's former employer shows that his termination was due, in part, to absenteeism.  In support of his claim, the Veteran has submitted multiple statements indicating that his increased absenteeism was due to health-related issues, including his service-connected low back condition.  At his November 2010 hearing before the Board, the Veteran testified that his service-connected disabilities have continued to prevent him from either obtaining or maintaining employment.  

TDIU benefits are warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this 

disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is in effect for arthritis of the lumbar spine, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; right knee pain, rated as 10 percent disabling; left knee pain, rated as 10 percent disabling; limitation of extension of the left knee, rated as 10 percent disabling; and right ankle pain, rated as noncompensable.  The current total disability rating is 50 percent.  Therefore, the schedular requirements for a TDIU have not been met.  38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In September 2011, the Veteran underwent a VA examination.  The VA examiner reviewed the claims file and evaluated the Veteran.  Examination of the lumbar spine showed moderate diffuse tenderness but no paraspinal spasm.  Range of motion testing showed forward flexion to 50 degrees, backward extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 40 degrees.  There was no objective evidence of pain on motion, and the examiner 

found that the Veteran arose and stood normally, but could not hop or squat.  The examiner also noted a normal gait.  Based on x-rays taken, the examiner found a narrowing of the L2-L3 intervertebral disk space.  A diagnosis of mild to moderate chronic sprain of the lumbosacral spine was provided.  Based on these findings, the examiner opined that the Veteran would be restricted to light work on a musculoskeletal and neurological basis.

In August 2012, the Veteran was afforded another VA examination.  The VA examiner reviewed the claims file, examined the Veteran, and provided diagnoses of ankylosing spondylitis and right leg radiculopathy.  The examiner opined that the Veteran's knee or lower leg conditions impacted his ability to work because of his inability to perform physical activities.

In July 2013, the Veteran's claim for TDIU was referred to VA's Director of Compensation and Pension for extraschedular consideration.   After reviewing the Veteran's relevant employment and medical history, as well as his lay statements, the Director opined that TDIU on an extraschedular basis was not warranted because the Veteran's service-connected disabilities did not render him "unable to engage in substantially gainful employment."  In support of this opinion, the Director noted that the Veteran's prior employment was terminated because of absenteeism.  The Director also noted that a September 2011 VA examiner recommended that the Veteran be "restricted to [performing] light work."  Finally, the Director stated that there had been no periods of incapacitation or hospitalization, the VA examinations and medical reports of record adequately evaluated the Veteran's service-connected disabilities, and there were no medical opinions indicating that the Veteran was unemployable due to his service-connected disabilities. 

Based on a longitudinal review of the record, the Board finds that a TDIU is not warranted.  The Veteran's service-connected disabilities do not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record does not otherwise demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Although the September 2011 VA examiner found the Veteran to be restricted to performing light work, the medical evidence of record has not shown the Veteran to be unable to perform any non-physical or sedentary work.  

The Board further notes that the Veteran was previously awarded Social Security Administration (SSA) benefits beginning in October 2005, based on his numerous non-service connected and some of his service-connected disabilities.  However, SSA disability determinations are not binding on VA.  The criteria for obtaining disability benefits through the SSA are different than those for establishing entitlement to total disability compensation benefits through VA, with an entitlement program governed by different laws and regulations.  While SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on VA.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish that veteran is permanently and totally disabled for purposes according to VA laws and regulations).  The SSA's disability determination included consideration of the Veteran's nonservice-connected disabilities, as well as other factors, that are not considered by VA when awarding a TDIU.  

Although the Veteran contends that his service-connected disorders prevent him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that a TDIU is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


